Citation Nr: 1448842	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hip disabilities.  


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1998 to June 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran also filed a notice of disagreement, as to the September 2010 rating decision, for the issues of entitlement to service connection for bilateral pes planus and bilateral plantar fasciitis.  However, as the Veteran did not perfect an appeal as to those issues, they are not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand for a new VA examination and opinion prior to any further adjudication of the Veteran's back claim and bilateral hip claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

Specifically, an April 2010 spine examination and August 2010 VA addendum opinion yielded diagnoses of chronic lumbosacral strain and bilateral chronic hip strain.  However, the rationale provided by the examiner for the negative nexus opinions to service consisted of only a recitation of facts, without an explanation of why these facts warranted the conclusion reached.  Additionally, the examiner did not appear to take into account the Veteran's report of back and hip pain both during and since service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Therefore, the examination and addendum opinion are inadequate.  A new examination for each claim should be conducted upon remand.

Additionally, in her May 2012 VA Form 9, substantive appeal, the Veteran indicated relevant post-service treatment, prior to 2006, for lower back pain and hip pain in Fort Giebelstadt in Germany but that such records were lost when the unit was moved to Ansbach Army Airfield.  The record does not reflect that VA has attempted to obtain these records.  Therefore, on remand an attempt should be made to procure these records.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2014).

Finally, with respect to the compact disc, labelled German x-ray, Dr. Meyer/Dr. Schneider, the only files than can be accessed are the x-rays.  However, it appears that additional files are also present but are not compatible with VA software.  Thus, although the Veteran was furnished with authorization forms to complete and return if she wished VA to obtain additional private medical records on her behalf, provide the Veteran with the opportunity to provide any additional records or authorization, to include any additional records from the compact disc in a compatible format or paper format.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Request copies of records of treatment of the Veteran, if any, for low back and/or hip disabililties, from Giebelstadt Army Airfield and Ansbach Army Airfield following discharge from service during the period from 2003 to 2006.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents. 

2.  Contact the Veteran and request that she identify and/or submit any additional records of treatment of the back and/or hips, to include to any printed documents from the compact disc, labelled German x-ray, Dr. Meyer/Dr. Schneider.  Notify the Veteran that information on the compact disc was not readable by VA software, except for X-rays.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hip disability and back disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that a left and/or right hip disability was present in service, was caused by service, or is otherwise related to service.

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran has a back disability that was present in service, was caused by service, or is otherwise related to service.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

The examiner must provide a complete rationale for any opinion expressed.

4.  The Veteran must be notified that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



